Citation Nr: 1512889	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to November 1, 2013 and in excess of 70 percent as of November 1, 2013 for service-connected posttraumatic stress disorder (PTSD) with alcohol abuse in remission. 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

FINDING OF FACT

The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning throughout the entire appeal period including sleep impairment, avoidance, anxiety, panic attacks, hypervigilance, exaggerated startle response, feelings of detachment from others, moderate to major effect on his ability to function appropriately and effectively, difficulty adapting to stressful circumstances and depressed mood; the Veteran was assigned a GAF score that ranged from 40 to 60.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not greater, for service-connected PTSD with alcohol abuse in remission have been met prior to November 1, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a disability rating in excess of 70 percent for service-connected PTSD with alcohol abuse in remission have not been met or approximated as of November 1, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assignment.  The May 2011 rating decision granted the Veteran's service connection claim for PTSD and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the May 2011 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The February 2013 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records and VA examination reports dated in April 2011 and November 2013 and lay statements from the Veteran.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his mental health disorders and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

The record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

I.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2014).  

The Veteran's service-connected PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A score ranging from 31 to 40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id. at 32.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

During the appeal the RO increased the disability rating of the Veteran's service-connected PTSD from 30 percent to 70 percent, effective November 1, 2013.   The medical evidence of record consists of private treatment records and VA examinations dated in April 2011 and November 2013.  Furthermore, the Veteran provided additional information about his PTSD in written lay statements.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating during the entire appeal period.

In this regard, the evidence of record shows that the Veteran's PTSD more closely approximates deficiencies in most areas to include social functioning, work, thinking and mood prior to November 1, 2013.  Private treatment records dated in December 2010, March 2011 and June 2011 show that the Veteran was disheveled and unkempt.  The psychiatrist noted that the Veteran had sleep impairment and he experienced nightmares and flashbacks.  He was withdrawn and he continued to be socially isolated and not interactive.  The psychiatrist also observed that the Veteran was dull and not talkative.  He also experienced panic attacks, anxiety and hypervigilance.  A November 2010 private psychiatric evaluation reveals that the Veteran had very frequent memories of the explosion and near death experience in Vietnam.  He had repetitive dreams about it where he would wake up in a sweat.  The Veteran also experienced physical reactions to the memory such as heart pumping, trouble breathing and sweating.  He attempts to avoid thinking of his experiences in Vietnam by staying busy.  The Veteran was very restless and he could not tolerate one day without work.  He felt distant and cut off from people.  He also experienced suicidal thoughts to include jumping off a bridge with the most recent episode about a month prior to the evaluation.  The Veteran was disheveled and unkempt at the examination.  The psychiatrist also noted that the Veteran had a problem with attention and concentration.  The psychiatrist determined that the Veteran's GAF score was 40 indicating major impairment in several areas.  The VA examination in April 2011 also reveals that the Veteran re-experienced the event in Vietnam with recurrent recollections and nightmares.  He would avoid thinking or talking about his activities, as well as, places that would arouse recollections.  The Veteran had lost interest in activities, felt detached from other and had a restricted range of affect.  He had symptoms of increased arousal with difficulty sleeping, exaggerated startle response and hypervigilance.  The Veteran also had a depressed mood.  Thus, the Veteran's symptoms of PTSD most closely approximates a 70 percent disability rating prior to November 1, 2013.

The Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for his service-connected PTSD at any time during the appeal period.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  During the evaluations, the Veteran maintained good eye contact and he appeared to be a reliable historian.  See November 2010 private psychiatric assessment and April 2011 VA examination.  His thought processes were goal directed, organized and logical.  See November 2010 private psychiatric assessment and April 2011 VA examination.  He had good insight and judgement at the time of the assessments.  The November 2013 VA examiner observed that the Veteran did not have impaired judgement, impaired abstract thinking, gross impairment in thought process and thinking or grossly inappropriate behavior.  Speech was normal in tone, rate and content.  See April 2011 VA examination.  The evidence reflects that the Veteran has problems with attention and concentration, but he did not demonstrate memory loss for names of close relatives, own occupation or own name.  

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  In this regard, private treatment records show that the Veteran appeared disheveled and unkempt several times when he sought treatment.  However, he was appropriately dressed and groomed at the April 2011 and November 2013 VA examinations.  The April 2011 VA examiner determined that the Veteran functions fine with basic activities of daily living and he is able to help out with household chores.  The November examiner indicated that the Veteran did not neglect his personal appearance of hygiene or have intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  

The evidence of record also does not indicate that the Veteran is in persistent danger of hurting himself or others.  The Veteran has indicated that he has occasional suicidal ideation.  The medical record reflect that the Veteran reported that he has thought about jumping off of a bridge.  However, the evidence of record consistently shows that the Veteran does not have any intent or plan to act on these thoughts.  

Furthermore, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his PTSD.  In this regard, the Veteran is on his third marriage.  He has been married to his current wife for over thirty years.  
He gets along adequately with his wife.  See April 2011 and November 2013 VA examinations.  He has two adult children and he has a good relationship with them.  He also gets along well with his step daughter, but he has some difficulty with his step son.  The Veteran worked for the same employer from January 2002 to April 2014 and he last worked in April 2014.  It is unclear the reason he stopped working.  The evidence shows that he missed two months of work during the twelve months preceding his last date of employment due to disability; however, the record is unclear if this was at least in part due to his PTSD symptoms.  

The Veteran's GAF score ranged from 40 to 60 throughout the entire claims period.  This range in GAF score reveals moderate to major symptoms with moderate to major difficulty in social and occupational activities.  Thus, the Veteran's GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examination and discussed in the lay evidence indicating that the Veteran's disability picture more closely approximates the current 70 percent disability rating.

The Board has considered whether any staged ratings are appropriate.  The competent evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially as to warrant a 100 percent rating at any time during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's symptoms of PTSD do not more closely approximate total occupational and social impairment due to PTSD.  Accordingly, the criteria for a 100 percent rating have not been met or approximated.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has considered whether the evidence of record raises the issue of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unable to obtain or sustain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial disability rating of 70 percent, but not greater, prior to November 1, 2013 for service-connected PTSD is granted. 

Entitlement to an initial disability rating in excess of 70 percent as of November 1, 2013 for service-connected PTSD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


